Dear Mr. Walters:
You have requested the opinion of this office on the following issue:
     Is the LaSalle Hospital District No. 2 Financing Corporation, a private non-profit Louisiana corporation whose funds will be self-generated, required to comply with the Public Bid Law (R.S.  38:2211 and following) when it constructs or acquires new facilities?
The applicability of the Public Bid Law to this non-profit corporation turns upon the nature and origin of the corporation and the nature and origin of the funds which will be utilized to fund construction of proposed public works.
As a political subdivision of the state, LaSalle Hospital District No. 2 (the District) is explicitly made subject to the provisions of the Public Bid Law by La. R.S. 46:1055B. Therefore, if the LaSalle Hospital District No. 2 Financing Corporation (the Corporation) is, as the name implies, a creature of the District and is acting as an agent of the District in exercising some of the powers granted to the District by La. R.S. 46:1051-1077, then the non-profit corporation can have no greater power and authority, nor any less responsibility for compliance with state law, than has the District itself.  The District cannot do indirectly or through an intermediary other than it can or must do directly.
However, if the LaSalle Hospital District No. 2 Financing Corporation is a non-profit corporation wholly independent of the District and is using funds other than funds made available to it through the District's income and contracts, then the Corporation is not subject to the Public Bid Law and may contract for the construction or acquisition of new facilities as it sees fit.
Your request indicates that the funds to be used for this facility are to be generated by a bond issue.  If such a bond issue involves debt incurred by the District rather than strictly by the Corporation, these funds would be considered public funds and this would also be cause for application of the Public Bid Law to public works which are to be done with the bond proceeds.
I trust that this answers your inquiry.  Please let me know if we can be of further assistance to you in this matter.
Sincerely,
                           RICHARD P. IEYOUB Attorney General
                           BY: JACK E. YELVERTON First Assistant Attorney General
GRD:430